DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
	The following patentably distinct species of the claimed invention: 
Species 1: as shown in Figures 2-4.
Species 2: as shown in Figure 5 
Species 3: as shown in Figure 6 and 7.
The structures of species 1-3 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
Examiner made telephone calls to Mr. Mathew Dicke and Robert Barett on 3/16-21/2022.  On 4/1/2022, Applicant Sherif Mahmoud emailed Examiner, that agreed to elect Species 1, Figures 2-4, claims 1-12 (see the attached email).  
Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).
However, during the examination, the examiner found that claim 7 does not read on the species 1, because the limitations of “skirt portion” do not refer to figures 1-4 of the elected species 1, but belong to Figure 5 of the species 2.  Therefore, in the instant application, claims 1-6 and 8-12 have been examined and claim 7 has been further withdrawn from consideration.
In view of the foregoing, all non-elected claims must be canceled in response to this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (US 2009/0322454).
	Regarding claim 1, Tanaka discloses a relay comprising:
a pair of fixed contacts (53, 90) and a movable contact (60, 63) moved vertically by an electromagnetic force to be brought into contact with or be separated from the pair of fixed contacts (53, 90), comprising: 
an upper yoke (62) and a lower yoke (64) respectively provided on an upper portion and a lower portion of the movable contact (60, 63); and 
a contact pressure spring (65) provided on a lower portion of the lower yoke (64), wherein the contact pressure spring (65) is configured to press the lower yoke (64) to move the movable contact (60, 63).
	Regarding claim 2, Tanaka discloses:
a mover support (66) configured to support the movable contact (60, 63), 
the upper yoke (62), and the lower yoke (64); and a mover holder (see the drawing below) fixed to an upper portion of the mover support (66).
[AltContent: textbox (Mover holder)][AltContent: arrow]		
    PNG
    media_image1.png
    334
    337
    media_image1.png
    Greyscale

	Regarding claim 3, Tanaka discloses:	
the mover support (66) comprises a first flat plate portion (66), and arm portions (see the drawing below) protruding upwardly from opposite side ends of the first flat plate portion (66) to which the mover holder is (indirectly) fixed.
[AltContent: textbox (Arm portions)]
[AltContent: textbox (Wing portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd plate portion)][AltContent: arrow][AltContent: textbox (Central hole)][AltContent: arrow]
    PNG
    media_image2.png
    211
    505
    media_image2.png
    Greyscale

Regarding claim 4, Tanaka discloses:	
an upper portion of the first flat plate portion (66) is provided with a spring support portion (67, see the drawing above/below) protruding therefrom to support a lower end of the contact pressure spring (65).
[AltContent: arrow][AltContent: textbox (Insertion portion)][AltContent: textbox (Spring support portion)][AltContent: arrow]
    PNG
    media_image3.png
    201
    436
    media_image3.png
    Greyscale


Figure 2 of Tanaka
Regarding claim 5, Tanaka discloses:	
a lower surface of the mover support (66) is provided with an insertion portion (see the drawing above/below) protruding therefrom to be inserted in a central hole (see the drawing above) of a middle plate.

    PNG
    media_image4.png
    235
    415
    media_image4.png
    Greyscale
 Figure 2 of Tanaka
Regarding claim 12, Tanaka discloses:	
the upper yoke (62) is disposed on an upper portion of the mover holder (66).
Regarding claim 8, Tanaka discloses:	
the lower yoke (64) comprises a third flat plate portion (see the drawing below), and wing portions (see the drawing below) bent upwardly at opposite side ends of the third flat plate portion (see the drawing below).
[AltContent: arrow][AltContent: textbox (Support groove)][AltContent: arrow]
    PNG
    media_image5.png
    225
    519
    media_image5.png
    Greyscale

Regarding claim 10, Tanaka discloses:	
a front side surface and a rear side surface of the movable contact (60, 63) are respectively provided with a support groove in which the wing portion (see the drawing above) is inserted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2009/0322454) in view (JP 5529658).
Regarding claim 6, Tanaka does not disclose the mover holder (see the drawing above) comprises a second flat plate portion, and side surface portions bent downwardly at opposite side ends of the second flat plate portion.
JP 9658 discloses a device comprising:
the mover holder (651) comprises a second flat plate portion (651), and side surface portions (653b) bent downwardly at opposite side ends of the second flat plate portion (651).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mover holder as taught by JP 9658 with Tanaka’s device for the purpose of protecting the parts inside.
[AltContent: textbox (Support protrusion)][AltContent: arrow]
    PNG
    media_image6.png
    238
    458
    media_image6.png
    Greyscale

Regarding claim 11, JP 9658 discloses a lower surface of the lower yoke (64) is provided with a support protrusion (see the drawing above) onto which an upper end portion of the contact pressure spring is fixed.
Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2009/0322454) in view Shi Zhong (CN 10551897).
Regarding claim 9, Tanaka does not disclose a front end portion and a rear end portion of the upper yoke are respectively provided with a coupling groove (721) to which the wing portion (82) is coupled.
Shi discloses a relay comprising the front end portion and a rear end portion of the upper yoke (71) are respectively provided with a coupling groove (721, Figure 5) to which the wing portion (82) is coupled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the groove and wing portion as taught by Shi with Tanak’s device for the purpose of protecting the spring (2).

    PNG
    media_image7.png
    276
    236
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    212
    230
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    283
    246
    media_image9.png
    Greyscale

Annotated Figures 6-8 of CN 105551897
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 14, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837